Exhibit 10

SANDERSON FARMS, INC.

BONUS AWARD PROGRAM

(EXECUTIVE COMMITTEE)

Effective November 1, 2016

Supercedes November 1, 2015

 

1



--------------------------------------------------------------------------------

SANDERSON FARMS, INC.

Bonus Award Program

Effective November 1, 2016

I. PURPOSE

The Board of Directors of Sanderson Farms, Inc. has determined that in addition
to the Company’s existing competitive and equitable total compensation package,
it is desirable to maintain a bonus award program for its salaried employees.
The purposes for such a program include:

 

  A. To encourage excellence and high levels of performance.

 

  B. To recognize the contributions of the salaried employees to the overall
profitability of the Company.

 

  C. To encourage all employees from every division in the Company to cooperate,
share information and work together as a team for the overall benefit of the
Company and its shareholders.

II. PARTICIPATION AND MAXIMUM AWARD

The Executive Committee of Sanderson Farms, Inc. will select and recognize
personnel eligible to participate in the bonus award program, and reserves the
right to review and change the class of eligible employees at any time. Those
now designated include:

 

  A. Salaried personnel within the corporate structure of Sanderson Farms, Inc.,
Sanderson Farms, Inc. (Production Division), Sanderson Farms, Inc. (Processing
Division) and Sanderson Farms, Inc. (Foods Division).

 

  B. All salaried management trainees within the corporate structure.

The maximum bonus award achievable will vary depending on the employee’s
position in the Company.

 

2



--------------------------------------------------------------------------------

SANDERSON FARMS, INC.

Bonus Award Program

 

III. ELIGIBILITY

EMPLOYMENT/PARTICIPATION LEVEL

Except in the case of death, disability or retirement, as set forth below,
employees must be employed in a designated position on October 31 of the
applicable fiscal year and must have been continuously employed in a designated
position for a period of nine months prior to the end of the fiscal year
(January 31 – October 31) to be eligible to participate in the bonus award
program. A terminated employee who is rehired in accordance with Company Policy
#4.340, “Reinstatement of Benefits,” within the above period will not be
eligible to participate in the bonus award program. Base salary for this purpose
shall include regular compensation only, and shall not include bonus award
payments and any other miscellaneous payments that might be treated as income to
the employee.

DEATH, DISABILITY AND RETIREMENT

If an eligible employee terminates employment with the Company during the fiscal
year before October 31 as a result of death, disability or retirement, and had
been employed in a designated position for a period of at least nine months,
such employee will be eligible to participate in the Bonus Award Program
notwithstanding the fact that the employee is not employed on October 31, and
the base salary paid to such employee during that portion of the year during
which he or she was employed in a designated position will be used to calculate
the amount of such employee’s bonus award.

MILITARY SERVICE

If an employee is on qualified military leave of absence during part or all of
the fiscal year, such employee will be eligible to participate in the Bonus
Award Program if such employee would have been otherwise eligible to
participate. Such employee’s “Base Salary” for purposes of determining any bonus
award will be his or her base salary that would have been paid had he or she not
been on military leave.

EXTRAORDINARY CIRCUMSTANCES

Extraordinary circumstances will be subject to review by the Executive
Committee.

 

3



--------------------------------------------------------------------------------

SANDERSON FARMS, INC.

Bonus Award Program

 

IV. DETERMINATION OF AWARD AND PAYMENT

Bonus award programs for many corporations focus in some form or another on the
real dollar profits earned by the corporation within a given time frame. This
method of determining bonuses to be paid to employees recognizes that bonuses
should be paid to employees only after a fair and equitable return has been
earned for the shareholders who own the company. With this basic philosophy in
mind, the Board has determined that no bonuses will be paid under this program
unless net return on average stockholders’ equity after consideration is taken
for any bonus paid under this program for the year exceeds eight percent (8%).
After this minimum threshold is met, the Bonus Award Program will become
effective, and bonuses will be paid if the other criteria described in this
program are met.

In recognition of the fact that one of our primary obligations as employees of
this Company is to our shareholders, the Board of Directors has determined that
net profits made by the consolidated corporations [Sanderson Farms, Inc.,
Sanderson Farms, Inc. (Production Division), Sanderson Farms, Inc. (Processing
Division) and Sanderson Farms, Inc. (Foods Division)] on a per share basis for
the period November 1 through October 31 of each year will be the primary basis
for bonus awards. The earnings per share for purposes of computing the bonus
awards, as set forth herein, shall be computed net of any bonuses awarded and
net of any extraordinary, non recurring income items. For all salaried employees
of Sanderson Farms other than those management level employees specifically
described in this program, this will be the sole basis for determining bonus
awards.

Although the Board has determined that net profits earned for shareholders of
the Company should be the primary method of determining the bonuses to be paid
to employees, the Board has also recognized that certain management level
employees have responsibility for and more direct control over the operating
performance and profitability of the Company. In recognition of this fact, the
Board has concluded that a certain percentage of such employees’ bonus should be
determined by evaluating the operating and profitability performance of the
Company relative to its peers and competitors. Therefore, while a portion of
such employees’ bonus will be determined by the Company’s earnings per share
performance, a portion of such employees’ bonus will also be determined by
evaluating the performance of the Company as compared to our peers and
competitors by Agri Stats for the poultry division, and certain net income
growth targets for managers in the foods division, all as described herein.

The audited annual financial statements, on a consolidated basis, of Sanderson
Farms, Inc. will be the measuring tool for the net return to shareholders
portion of the bonus award program. The annual bonus award will be paid to
participants in the bonus award program after the outside auditors have
completed their annual audit of the corporations, which is usually approximately
two (2) months after the end of the fiscal year.

The performance of the Company’s birds relative to its peers’ and competitors’
birds as measured by bottom line profit per head as reported by AgriStats will
be used to evaluate and determine bonuses paid to those employees whose bonuses
are determined in part by such performance. The appropriate measuring tool as
set forth in this Bonus Award Program as reported by Agri Stats for the twelve
(12) month period ending on October 31 each year will be used to determine if a
bonus has been earned by such employees.

 

4



--------------------------------------------------------------------------------

SANDERSON FARMS, INC.

Bonus Award Program

 

V. OBJECTIVES AND FORMULAS FOR DETERMINATION OF THE BONUS AWARD

A. All salaried employees

All salaried employees will receive a bonus if the net income per share
objectives set forth below are met, and if the minimum return on average
stockholders equity for the year is earned. Net income shall be computed net of
any bonuses awarded and net of any extraordinary, non recurring income items not
related to the fiscal year’s operations. The annual audited financial
statements, on a consolidated basis, of Sanderson Farms, Inc., will be the
measuring tool for this portion of the Bonus Award Program. The annual bonus
award will be paid to participants after the outside auditors have completed
their annual audit of the consolidated corporation.

The earnings per share objectives and the respective percentage of employees’
bonus dependent upon EPS earned for the fiscal year (November 1 thru October 31)
are as follows:

 

RANK   PER SHARE RETURN*   PERCENTAGE OF AWARD

Best (1st)

  $12.02   100.0%

        2nd

  $11.96     95.0%

        3rd

  $11.91     90.0%

        4th

  $11.85     85.0%

        5th

  $11.80     80.0%

        6th

  $11.74     75.0%

        7th

  $11.69     70.0%

        8th

  $11.63     65.0%

        9th

  $11.57     60.0%

      10th

  $11.52     55.0%

      11th

  $11.46     50.0%

      12th

  $11.41     45.0%

      13th

  $11.35     40.0%

      14th

  $11.30     35.0%

      15th

  $11.24     30.0%

      16th

  $11.19     25.0%

      17th

  $11.13     20.0%

      18th

  $11.07     15.0%

      19th

  $11.02     10.0%

      20th

  $10.96       5.0%

 

* Net of bonus and net of extraordinary, non recurring income items not related
to the fiscal year’s operations. The per share return targets were calculated
using the diluted shares as of the end of the most recent fiscal year.
Adjustments to these targets will be made to reflect changes in the number of
shares outstanding resulting from any merger, consolidation, reorganization,
re-capitalization, re-incorporation, stock-splits, stock dividend, stock
repurchase, stock issuance or other changes in the corporate structure of the
Company. Furthermore, the target per share return numbers were calculated based
on a target net return on projected sales. The Company reserves the right to
adjust these targets in the event of a substantial fluctuation in sales pounds
or dollars during the year caused by unforeseen events or circumstances.

 

5



--------------------------------------------------------------------------------

The following formula will be utilized to determine the exact dollar amount of a
participant’s bonus award dependent upon EPS performance.

 

A

   =    Gross Award

S

   =    Base Salary (excluding bonus award payments and other items of
miscellaneous income) of the Participant during that portion of the year in
which he or she was employed in a designated position.

P

   =    Percentage of award earned based on above schedule

M

   =    Percent of salary eligible to be earned as a bonus based on EPS
performance.

FORMULA

            S X P X M = A

 

6



--------------------------------------------------------------------------------

SANDERSON FARMS, INC.

Bonus Award Program

 

As with any awards made under this Bonus Award Program, no bonus will be paid
unless total net income return (after bonus) on average stockholders’ equity for
the year exceeds eight percent (8%). Net return on average stockholders’ equity
will be computed by taking the average of beginning and ending stockholders’
equity for the applicable year, and dividing that number into net income for the
year.

For all members of the Executive Committee other than those specifically set
forth below, the percent of salary eligible to be earned as a bonus based on EPS
performance (“M” in the above formula) is 32.5%. The Executive Committee
employees set forth below shall be eligible to earn a bonus based on EPS
performance equal to the percent of their salary as set forth below (“M” in the
above formula):

 

CEO

   100%     

COO/President

     80%     

CFO

     70%     

Dir. Sales

     45%     

Dir. Production

     45%     

Dir. Processing

     45%     

CAO/Secretary

     40%     

B. Executive Committee

Bonus awards under this Bonus Award Program for members of the Executive
Committee will be granted based on a combination of earnings per share
performance and performance of the Company’s birds as measured against the
Company’s peers’ and competitors’ birds as reported by Agri Stats. For purposes
of calculating bonuses awarded and paid to individuals in these positions based
on operating performance, the corporate Agri Stats measure will be “bottom line
analysis, per head” as compared to the same measure for all other head reported
for the industry during the fiscal year, net of bonus. Awards made to these
individuals based on the operating performance factor will be as follows:

 

7



--------------------------------------------------------------------------------

    


 

 

 

Percentage of Salary


Eligible to be Earned as

Bonus on Operating

Performance Factors

  


  

  

  

   Corporate Agri Stats


Bottom Line (per head)*

(Percentage of Award Earned)

TARGET

      TOP 10%

CEO

     100%       100%

COO

       80%       100%

CFO

       70%       100%

Dir. Sales, Dir. Proc., Dir. Prod.

       45%       100%

CAO/Secretary

       40%       100%

All Other EC Members

       32.5%       100%

HIGH AVERAGE

      TOP 20%

CEO

     100%       66 2/3%

COO

       80%       66 2/3%

CFO

       70%       66 2/3%

Dir. Sales, Dir. Proc., Dir. Prod.

       45%       66 2/3%

CAO/Secretary

       40%       66 2/3%

All Other EC Members

       32.5%       66 2/3%

LOW AVERAGE

      Top 30%

CEO

     100%       33 1/3%

COO

       80%       33 1/3%

CFO

       70%       33 1/3%

Dir. Sales., Dir. Prod., Dir. Proc.

       45%       33 1/3%

CAO/Secretary

       40%       33 1/3%

All Other EC Members

       32.5%       33 1/3%

 

* Placement of the Company’s bottom line profit per head in the top 10%, 20% or
30% will be measured by comparing the bottom line profit per head earned by the
Company to all head reported by Agri Stats for the fiscal year. If the bottom
line profit per head earned by the Company’s head is in the top 10% of all head
processed by the industry during the year, the Target bonus will be earned. The
same measure will be used for the other two places (High Average requiring a top
20% finish and Low Average requiring a top 30% finish).

The following formula will be utilized for all employees whose bonus is to be
determined in part by factors other than EPS performance to determine that
portion of the award dependent upon such factors:

 

A

   =    Gross Award

S

   =    Base Salary (excluding bonus award payments and other items of
miscellaneous income) of the Participant during that portion of the year in
which he or she was employed in a designated position.

P

   =    Percentage of award earned based on performance factor

M

   =    Percentage of salary eligible to be earned and paid as a bonus on
performance factor.

FORMULA

            S X P X M = A

 

8



--------------------------------------------------------------------------------

SANDERSON FARMS, INC.

Bonus Award Program

 

VI. PARAMETERS

This bonus award program has been designed to encourage teamwork and cooperation
among all of the divisions of Sanderson Farms, and to ensure that Sanderson
Farms is consistently among the leaders in profitability in the broiler and
prepared foods industry. The program is also designed to pay a bonus to
employees only after the Company has returned to its shareholders a fair and
equitable return.

1. In the event of extraordinary operating conditions that were unforeseen when
setting the objectives and percentages in this bonus award program, such
circumstances will be considered by the Compensation Committee of the Board of
Directors and the Executive Committee of Sanderson Farms, Inc. in making awards.

2. In the event of possible reporting errors affecting the ranking, such
circumstances will be considered by the Compensation Committee of the Board of
Directors and the Executive Committee of Sanderson Farms, Inc. in making awards.

3. In the event changes in laws or accounting procedures affect the ranking,
such circumstances will be considered by the Compensation Committee of the Board
of Directors and the Executive Committee of Sanderson Farms, Inc. in making
awards.

4. The per share return targets were calculated using diluted shares at the end
of the most recent fiscal year. Adjustments to these targets will be made to
reflect changes in the number of shares outstanding resulting from any merger,
consolidation, reorganization, re-capitalization, re-incorporation,
stock-splits, stock dividend, stock repurchase, stock issuance or other changes
in the corporate structure of the Company. Furthermore, the target per share
return numbers were calculated with reference to a target net return on
projected sales and return on average equity. The Compensation Committee of the
Board of Directors and the Executive Committee of Sanderson Farms, Inc. reserves
the right to adjust these targets in the event of a substantial fluctuation in
sales pounds or dollars during the year caused by unforeseen events or
circumstances.

 

9